304 S.W.3d 214 (2009)
Shana LARKIN, et al., Appellant,
v.
Maureen BOYLE, M.D., et al., Respondents.
No. WD 69875.
Missouri Court of Appeals, Western District.
December 15, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 2, 2010.
Application for Transfer Denied March 23, 2010.
Herbert W. McIntosh, Esq., Kansas City, MO, for appellant.
D. Bruce Keplinger, Esq., Overland Park, KS, for respondent.
Before: Alok Ahuja, P.J., and James M. Smart, Jr. and Lisa White Hardwick, JJ.

ORDER
PER CURIAM:
Appellants Jodicy Larkin and Shana Larkin filed a medical malpractice action against Respondents Maureen Boyle, M.D. and St Joseph Ob-Gyn, Inc., arising out of injuries Jodicy Larkin sustained during her delivery. The jury returned a defense verdict. The Larkins appeal, asserting five Points Relied On which challenge certain of the trial court's evidentiary rulings, and the court's refusal to declare a mistrial in response to improper comments by defense counsel in opening statement. After a careful review of the record we find no prejudicial error which would warrant a new trial, and accordingly affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).